               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Tyrone Edward James,                  )      C/A No.: 1:19-152-JMC-SVH
 #HC11021611321,                       )
                                       )
                   Plaintiff,          )
                                       )        ORDER AND NOTICE
       vs.                             )
                                       )
 J. Reuben Long Detention Center,      )
                                       )
                   Defendant.          )
                                       )

      Tyrone Edward James (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against J. Reuben Long Detention Center

(“JRLDC”) alleging a violation of his constitutional rights. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges he was not provided adequate medical care because (a)

his respiratory machine and inhaler were confiscated and his respiratory

machine was improperly stored, (b) his prescription glasses were misplaced, (c)

he was not provided a second blanket, and (d) he was provided inadequate

medication. [ECF No. 1 at 10-14]. Plaintiff also complains he was subjected to

excessive force when officers verbally harassed him, threw him into a wall, and
applied his handcuffs so tight his circulation was restricted. Id. at 16–17.

Finally, Plaintiff alleges the following regarding his conditions of confinement:

(a) he was denied the opportunity to take a shower, (b) officers failed to respond

to his grievances, (c) he was not given recreation, (d) he was unjustifiably

placed in lock down, (e) he was denied a Bible, (f) his mail was delayed and

illegally opened, (g) he was not provided with adequate hygiene supplies, (h)

there was not a designated physical sports area or exercise equipment, and (i)

the temperature in the housing units are too low. Id. at 15–16, 18, 20–21, 23.

Plaintiff alleges he had cuts and bruises, joint pain, migraines, anxiety, and

PTSD attacks. Id. at 25. Plaintiff seeks monetary damages. Id.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

                                       2
§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A federal court

is charged with liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case. Erickson v. Pardus,

551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed

by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48

(1988). In this case, Plaintiff names JRLDC as the sole defendant. However,

JRLDC is not a person amenable to suit under § 1983, but a collection of

                                      3
buildings, facilities, and grounds that do not act under color of state law. See

Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 690 (1978); Nelson v. Lexington

Cnty. Det. Ctr., No. 8:10-2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26,

2011) (finding that the plaintiff failed to establish that the Lexington County

Detention Center, “as a building and not a person, is amenable to suit under §

1983”). Accordingly, Plaintiff’s complaint is subject to summary dismissal.

                  NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 1, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the court will recommend to

the district court that the claims be dismissed.




                                      4
      IT IS SO ORDERED.



January 18, 2019               Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           5
